Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Receipt of applicants’ amendments, remarks, and the declaration under 37 CFR 1.132 filed December 8, 2021 is acknowledged. 
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 32 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Eatherton et al. (US 2007/0219229 A1).
Eatherton et al. teach compounds as CB2 receptor modulators, particularly, as CB2 agonists, and method of using the same for treating psychiatric disease, such as schizophrenia. See, particularly, paragraphs [0017], [0104], [0142], and [0154]. 
Claim Rejections 35 U.S.C. 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 9, 19, 21-22, 24-28 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meyer et al. (Pharmacology & Therapeutics, 2011, vol. 132, pp. 96-110) in view of Gertsch et al. (PNAS, 2008, vol. 105, no. 26, pp. 9099-9104), Eatherton et al.. (US 2007/0219229 A1) and Pianowski et al. (WO 2006/037194A1), and in further view of Muthuppalaniappan et al. (US 20080234259 A1).
Meyer et al. teach that schizophrenia is associated with activated peripheral and central inflammatory responses.  Such inflammatory processes seem to be influenced by a number of environmental and genetic predisposition factors and they may critically depend on and contribute to the progressive nature of schizophrenic disease.  Given the limited efficacy of currently available antipsychotic drugs to ameliorate negative and cognitive symptoms, the further exploration of inflammatory mechanism and anti-inflammatory strategies may open fruitful new avenues for improved treatment of symptoms undermining in affective, emotional, social and cognitive functions pertinent to schizophrenic disease (see abstract).  
Myers et al. do not teach expressly a pharmaceutical composition comprising beta-caryophyllene and an additional antipsychotic agent, and the method of the same for treatment of schizophrenia, nor the particular carrier, dosage regimen, and antipsychotic agent recited herein.
However, Gertsch et al. teach that activation of the CB2 receptor is a potential therapeutic strategy for the treatment of inflammation, pain, atherosclerosis and osteoporosis.  E-BCP is a selective CB2 receptor agonist that inhibits proinflammatory cytokine expression in peripheral blood.  Furthermore, at 5 mg/kg E-BCP strongly reduces the carrageenan-induced inflammatory response in wild-type mice (see abstract).  (E)-BCP was dissolved in olive oil (i.e. pharmaceutically effective carrier) and administered orally to mice (see page 9104, right column, second paragraph, Animal Treatment).
Eatherton et al. teach that a CB2 selective receptor agonist that can be used to treat psychiatric diseases such as schizophrenia (see paragraphs 142 and 145).  The CB2 receptor compounds can be administered in combination with other therapeutic agents in the same or different formulation that may be administered either sequentially or simultaneously by any convenient route (see paragraphs 185 and 209).  The active ingredient can be administered from 1 to 6 times a day sufficient to exhibit the desired activity (see paragraph 163).  The agonist can be administered orally, transdermally and parenterally for example (see paragraph 155).  Oral carriers can be ethanol or olive oil for example (see paragraph 156).
Pianowski et al. teach that beta-caryophyllene inhibits various pro-inflammatory cytokines: such as IL-1β, PGE2, and COX-2, iNOS. See, particularly, pages 1-2. Pianowski et al. further teach a pharmaceutical composition comprising beta-caryophyllene and method of using the same for treating conditions associated with inflammatory condition, such as depression. See, particularly, pages 3-4. The effective amounts is typically in the range of 1 mg to 200 mg. The dosage may be administered via enteral, or parenteral, in conventional routes, such as oral, intravenous, transdermal, etc. See, particularly, pages 4-6, and the claims.  
Muthuppalaniappan et al. teach selective CB2 agonist (see paragraph 76) that can be used to treat schizophrenia (see paragraph 427) that can be administered with antipsychotic medications such as ziprasidone and risperidone (see paragraph 440).
To one of ordinary skill in the art at the time  the invention was made would have found it obvious and motivated to make a pharmaceutical composition comprising beta-caryophyllene and, optionally an known antipsychotic agent and to use the same for  treating schizophrenia in a subject suffering from schizophrenia with a composition comprising the CB2 receptor selective agonist BCP in a pharmaceutically effective carrier, either alone, or with other known 
To one of ordinary skill in the art at the time of the invention would have found it obvious and motivated to treat schizophrenia wherein the subject exhibits a negative or positive symptom of schizophrenia because of the following teachings: 1) Meyer et al. teach that given the limited efficacy of currently available antipsychotic drugs to ameliorate negative and cognitive symptoms of schizophrenia, the further exploration of inflammatory mechanism and anti-inflammatory strategies may open fruitful new avenues for improved treatment of symptoms undermining in affective, emotional, social and cognitive functions pertinent to schizophrenic disease (see abstract).  Therefore, it is well known that schizophrenia patients have these type symptoms. Further, upon administration of the same composition (BCP) the same effect of 
To one of ordinary skill in the art at the time of the invention would have found it obvious and motivated to treat schizophrenia with the steps of administration in claims; the route of administration; or the particular dosage amount of CB2 receptor agonist  because of the following teachings: 1) Gertsch et al. teach that (E)-BCP is an anti-inflammatory agent that can be administered orally in olive oil (i.e. pharmaceutically acceptable carrier) at 5 mg/kg; 2) it is known in the art that selective CB2 receptor agonist that can be used to treat schizophrenia, particularly in combination with another therapeutic agent and administered in a single dosage form, in a separate dosage form administered simultaneously or sequentially, administered daily from 1-6 times a day orally or parenterally (i.e. injection) to provide desired therapy according to Eatherton et al. Furthermore, with regard to the particular amounts of the therapeutic agent, and the routes of administration, note, the optimization of a result effective parameter, e.g., effective amount of a therapeutic agent and/or its particular dosage regimen, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215.
To one of ordinary skill in the art at the time of the invention would have found it obvious and motivated to administer further administer the specific antipsychotic agents of claim 9 and to make a pharmaceutical composition comprising the beta-caryophyllene and the known antipsychotic agent because of the following teachings: 1)  it is well known to administer antipsychotics to treat schizophrenia as taught by Meyer et al.; 2) it also known that are a selective CB2 agonist that can be used to treat schizophrenia that can be administered with antipsychotic medications such as ziprasidone and risperidone (see Muthuppalaniappan et al. teachings above); and 3)  “It is prima facie obvious to combine two compositions each of which In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); and In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987).
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meyer et al. (Pharmacology & Therapeutics, 2011, vol. 132), pp. 96-110) in view of Gertsch et al. (PNAS, 2008, vol. 105, no. 26, pp. 9099-9104), Eatherton et al.. (US 2007/0219229 A1) and Pianowski et al. (WO 2006/037194A1) as applied to claims 1-3, 5-8, 19, 21-22, 24-26, 28 and 32 in further view of Morera et al. (Actas Espanolas de Piquiatria, 2007, vol. 35(4), pp. 249-252).
The teachings of Meyer et al., Gertsch et al., Eatherton et al. and Pianowski et al. have been discussed above.
Meyer et al., Gertsch et al., and Eatherton et al. do not teach wherein the schizophrenia is selected from paranoid schizophrenia.
However, Morera et al. teach that acute inflammatory response is one of the pathophysiological elements involved in the etiology of schizophrenia.  Inflammatory markers Ceruloplasmin, C3 and C4 in blood levels were detected and are biological markers in paranoid schizophrenia patients (see abstract).
To one of ordinary skill in the art at the time of the invention would have found it obvious and motivated to treat paranoid schizophrenia because of the following teachings: 1) Morera et al. teach that acute inflammatory response is one of the pathophysiological elements involved in the etiology of schizophrenia; and that the inflammatory markers Ceruloplasmin, C3 .
Claims 4 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meyer et al. (Pharmacology & Therapeutics, 2011, vol. 132), pp. 96-110) in view of Gertsch et al. (PNAS, 2008, vol. 105, no. 26, pp. 9099-9104),Eatherton et al.. (US 2007/0219229 A1) and Pianowski et al. (WO 2006/037194A1), as applied to claims 1-3, 5-8, 19, 21-22, 24-26, 28 and 32 in further view of Sheitman et al. (US 2007/0154534 A1) and Kelava et al. (“Biological Action of Drug Solvent,” .Periodicum Biologorum, 2011, Vol. 113, No. 3, pp 311-320)
The teachings of Meyer et al., Gertsch et al., Eatherton et al. and Pianowski et al. have been discussed above.
Meyer et al., Gertsch et al.,  Eatherton et al. and Pianowski et al. do not teach wherein the pharmaceutically acceptable carrier DMSO and the composition is administered parenterally  (injection)
Sheitman et al. teach that schizophrenia can be treated transdermally with a DMSO carrier (see claims 1 and 7). Kelava et al. reveals that DMSO is one of the most commonly used drug vehicle or solvent/carrier. See, particularly, the abstract, 
To one of ordinary skill in the art at the time of the invention would have found it obvious and motivated to treat schizophrenia wherein the pharmaceutically acceptable carrier for is DMSO (claim 46) because of the following teachings: 1) Gertsch et al. teach that (E)-BCP is 
Response to the Arguments
Applicants’ amendments, remarks, exhibits and the declaration under 37 CFR 1.132 submitted December 8, 2021 have been fully considered, but are not persuasive as to the rejections set forth above. The rejections set forth in prior office action, but are not reiterated herein, are withdrawn in view of the amendment, and remarks.
As to the rejections of claim 32 under 35 U.SW.C. 102 over Eatherton et al.. (US 2007/0219229 A1). Applicants contend that the statement “Eatherton et al. teach compounds as CB2 receptor modulators, particularly, as CB2 agonists, and method of using the same for treating psychiatric disease, such as schizophrenia” is merely the examiner‘s assertion, and is incorrect because Eatherton “instead, teach CB2 modulators for Schizophrenia, and provide no specific teach for BCP nor for CB2 agonists” The arguments are not probative. First, claim 32 is not limited to BCP as CB2 agonist, but read on any CB2 agonist. Further, Eatherton specifically define the CB2 modulators as:  “As used herein, "modulator" means both antagonist, partial or full agonist and inverse agonist. In one embodiment the present modulators are agonists.” See efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006).
As to the rejections under 35 U.S.C. 103, applicants contend that the cited references  fails to establish a prima facie case of obviousness because, based on the collective data, including those recited in the declaration, the applicant opined that one of ordinary skill in the art would not considered the claimed invention be obvious over the cited references. The arguments are not tenable. Initially, note, as stated in the rejection, the claimed invention would have been obvious to one of ordinary skill in the art at the time the claimed invention was made. Thus, an expert’s opinion based on data published after the claimed invention was made would lack probative force. The teachings from the cite references represent the level of the art at the time the claimed invention was made. Further, applicants’ characterization of the teachings from the cited references are incomplete, at least, and/or incorrect. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Particularly, the prior art as a whole teach that CB2 agonists would be useful for treatment of inflammation associated 
With respect to the teachings of Pianowski, applicants contend that the recitation that ““Pianowski et al. teach that beta-caryophyllene inhibits various pro-inflammatory cytokines: such as IL-IB, PGE2, and COX-2, iNOS” is the examiner’s assertion and “is contradicted by data I have reviewed or collected, which shows that beta-caryophyllene (BCP) modulates the cannabinoid system, and does not significantly affect pro-inflammatory cytokines IL-6 and TNFa in the brain.” (page 3 of the declaration). The examiner note, that “beta-caryophyllene inhibits various pro-inflammatory cytokines: such as IL-IB, PGE2, and COX-2, iNOS” is a teaching of Pianowski, not the examiner’s assertion. Further, applicants fails to elaborate what data applicant had reviewed and collected supporting “beta-caryophyllene (BCP) modulates the cannabinoid system, and does not significantly affect pro-inflammatory cytokines IL-6 and TNFa in the brain”. What it means for “significantly” affect, and how this data would affect the opinion of ordinary skill in the art at the time the claimed invention was made.
 Applicants’ remarks about the teachings of Eartherton have been discussed above, applicants further contend that, with the teachings of Ishiguro, one of ordinary skill in het art, having read Eatherton, could be motivated to test a partial CB2 agonist or a CB2 selective agonist. (page 6 of the declaration). Thus, Ishiguro reference would provide further motivation to use CB2 agonist for treating schizophrenia. Note, Eartherton particularly teach the employment of selective CB2 agonist (paragraphs [0102] to [0104], [0145]).
As to the teachings of Meyer et al. the examiner note, Meyer reference, a review article, reveals the state of the art relevant to inflammatory process in schizophrenia and the treatment of schizophrenia by targeting the inflammatory process at the time the claimed invention was made. Kim reference, cited in the declaration,  published after the claimed invention was made, would not affect the opinion of ordinary skill in the art. 
For the teaching of Gertsch et al., which teach the employment of E-BCP as CB2 receptor agonist for treatment of inflammation. Applicants’ contend that CB2 receptor has also known for enhancing inflammation, citing Deveaux reference, which teach that CB2 receptor potentiates obesity-associated inflammation. The examiner do not view the teachings of Dveaux  reference would negate the teaching that E-BCP would be useful for treatment of inflammatory associated CNS disorders in view the teachings of the cited references as a whole. Particularly, Deveaux’s teaching is limited to obesity associated inflammation, and the cited references as a whole have fairly suggest the employment of inflammation targeting agent for treating schizophrenia. 
As to the teachings of Muthuppalamiappan, note,  Muthuppalamiappan teach those antipsychotic agent recited in claims 9 have been known  for treatment of schizophrenia, particularly, in combination with other known therapeutic agents. The arguments that Muthuppalamiappan does not teach or demonstrate that CB2 receptor agonist is useful for treatment of schizophrenia would not be probative as to the rejections, particularly, in view of the teachings of cited references as a whole. 
The declaration under 37 CFR 1.132 filed December 8, 2021 is insufficient to overcome the rejection of claims 1-3, 5, 9, 19, 21-22, 24-28 and 32 based upon Meyer et al. in view of Gertsch et al., Eatherton et al. and Pianowski et al, and in further view of Muthuppalaniappan et . as set forth in the last Office action because: the expert’s opinion by applicants do not provide sufficient evidence to overcome the rejection for reasons discussed above.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627